On August 11,1995, it was ordered that the defendant, Carlos Ambriz, be sentenced to Montana State Penitentiary, Deer Lodge, Montana, for a period of forty (40) years for the crime of Deliberate Homicide, a Felony. Should parole be obtained, conditions will apply as stated in the August 11, 1995 judgment. The defendant is to be given credit for time already served in the Cascade County Detention Center, a total of 419 days. This Court recommends that the Department of Immigration and Naturalization should consider deportation upon release from prison.
On March 8,1996, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal